Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 1 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 2 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 3 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 4 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 5 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 6 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 7 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 8 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19   Entered 04/30/19 16:47:36   Desc
                     Correct Main Document    Page 9 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19 Entered 04/30/19 16:47:36   Desc
                     Correct Main Document Page 10 of 11
Case 16-17404-elf   Doc 93-1 Filed 04/30/19 Entered 04/30/19 16:47:36   Desc
                     Correct Main Document Page 11 of 11
